Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 6-23 are currently pending. 
Contents of Office Action:
1. 35 U.S.C. 101 Rejection
2. 35 U.S.C. 103 Rejection
3. Acknowledgement of Response to Election 
4. Prior Art Cited but not Relied on.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Medipal WO2020/065751 in view of Or-Bach US 7277866. 
Regarding claim 6, Medipal discloses an order fulfillment system (See Abstract), comprising:
a plurality of primary containers configured to contain a product therein, wherein each of the primary containers comprises a corresponding primary container code and wherein each primary container code comprises identifying information about a corresponding one of the primary containers (Paragraphs 80-82 teaches a plurality of containers. See limitations below for disclosure of the code corresponding to the primary container including identifying information); 
an operational control system comprising (i) a server comprising a memory having a database and (ii) at least one mobile device operatively connected to the server and configured to detect the primary container code and the shipping container code, wherein the operational control system is configured to create and update an electronic record, in the database, of each of the primary containers, wherein the electronic record comprises information associated with the primary container code (Paragraph 31 discloses storing a plurality of types of article codes and a plurality of types of container types in associated with each other); 
receive an order for a product and create an electronic record, in the database, of the order (P38 discloses when the order receiving management server 11 receives the ordering source code and the article code from the client terminal 3, the order receiving management server 11 stores the ordering source code, the article code, and the unit number in the ordering source order receiving file 151);  
determine a size and a quantity of the primary containers, wherein the seize and the quantity of the primary containers are determined based on the electronic record of the order (Paragraphs 7, 31, and 52 disclose selection means for selecting a container of a type corresponding to the article from among the plurality of types of containers and the basis of the article code); 
process the order, the order comprising a purchase of the product, a rental of the quantity of the primary containers, and a rental of the quantity of the shipping containers (P10, 47, and 80 disclose a replenishment fee is charged and a delivery);  
update the electronic record of the order to associate the electronic record of the order with a first one of the primary containers and first one of the shipping containers, wherein the first one of the primary containers contains the product (Paragraphs 40-43 disclose an order reception management server 11 that stores the monitoring data in the trace file 165. P41 specifically teaches updating the processing at any time); 
provide instructions to place the first one of the primary containers in the first one of the shipping containers and provide instructions to ship the first one of the shipping containers (P10 and 34 disclose delivery of the delivery unit). 
Medipal does not teach: 
a plurality of shipping containers for storing the primary containers during transport thereof, wherein each of the shipping containers comprises a corresponding shipping container code and wherein each shipping container code comprises identifying information about a corresponding one of the shipping containers; 
create and update an electronic record, in the database, of each of the shipping containers, wherein the electronic record comprises information associated with the shipping container code; 
determine a size and a quantity of the shipping containers, wherein the size and the quantity of the shipping containers are determined based on the size and the quantity of the primary containers. 
However, Or-Bach teaches: 
a plurality of shipping containers for storing the primary containers during transport thereof, wherein each of the shipping containers comprises a corresponding shipping container code and wherein each shipping container code comprises identifying information about a corresponding one of the shipping containers (Col. 1, ln 64 to Col. 2, ln 24 discloses tracing apparatus such as an RFID is attached to the reusable container); 
create and update an electronic record, in the database, of each of the shipping containers, wherein the electronic record comprises information associated with the shipping container code (Col. 8, ln 59 to Col. 9, ln 14 discloses when this occurs, information in memory 150b can be updated so that the progress of the order can be tracked. Memory device 150b is also updated when box 201 is provided to the purchaser and when the purchaser returns box 201); 
determine a size and a quantity of the shipping containers, wherein the size and the quantity of the shipping containers are determined based on the size and the quantity of the primary containers (Col. 5, ln 30-43 discloses the merchandise is placed in suitable containers (i.e. bags)). 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Medipal with the teachings of Or-Bach specifically to automatically track the reusable container. This would help the user keep track of the container without having to manually do so, making the process easier and more streamlined. 
Regarding claim 7, Or-bach teaches the operational control system is further configured to provide instructions to return the first one of the shipping containers (Col. 8, lines 18-67). 
Regarding claim 8, Or-bach teaches the operational control system is further configured to update the electronic record of the first one of the shipping containers to dissociate the first one of the shipping containers with the electronic record of the order (Col. 8, ln 59 – Col. 9, ln 14). 
Regarding claim 9, Or-bach teaches the operational control system is further configured to process a payment card associated with the order (Col. 9, lines 25-65). 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Medipal WO2020/065751 in view of Or-Bach US 7277866 in view of Retallick. 
Regarding claim 10, neither Medipal nor Or-bach teaches the operational control system further comprises a sanitization system operatively connected to the server. However, Retallick teaches the operational control system further comprises a sanitization system operatively connected to the server (See Abstract and Col. 2 lines 10-31).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teaches of the prior references with Retallick since doing so would track and sanitize the container for reusing. 
Regarding claim 11, Retallick teaches the operational control system is further configured to provide instructions to sanitize the first one of the shipping containers using the sanitization system (See rejection for claim 10). 
Claims 12, 16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach US 7277866 in view of Retallick 6189330.  
Regarding claim 12, Or-bach teaches a method for managing and tracking reusable containers comprising the steps of:
receiving a plurality of unused containers and permanently affixing a container code to each of the unused containers, wherein each container code comprises identifying information about a corresponding one of the unused containers (Col. 1 line 64 to Col. 2 line 24 discloses tracking apparatus such as an RFID is attached to the reusable container); 
creating a record of teach of the unused containers, wherein each container code is associated with a corresponding record (Col. 8, line 59 to Col. 9 line 14 discloses when this occurs, information in memory 150b can be updated so that the progress of the order can be tracked. Memory device 150b is also updated when box 201 is provided to the purchaser and when the purchaser returns box 201); 
updating the record of at least one of the unused containers to associated the at least one of the unused containers with the first order, wherein each of the unused containers comprises a container code comprising identifying information about a corresponding one of the unused container (See limitation above);   
coordinating a shipment of the at least one of the unused containers to a recipient (Col. 1 line 64 to Col. 2 line 24 discloses that goods are shipped to customers); 
receiving from the recipient the at least one of the used containers and updating the record of the at least one of the used containers (Col. 8, line 59 to Col. 9 line 14 discloses when this occurs, information in memory 150b can be updated so that the progress of the order can be tracked. Memory device 150b is also updated when box 201 is provided to the purchaser and when the purchaser returns box 201). 
Or-bach does not teach preparing the unused containers, comprising sanitizing the unused containers. However, Retallick does teach: 
preparing the unused containers, comprising sanitizing the unused containers (See Abstract and Col. 2 lines 10-31).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teaches of the prior references with Retallick since doing so would track and sanitize the container for reusing. 
Regarding claim 16, Orbach teaches the at least one used container comprises the first shipping container and wherein the step of updating the record of the first shipping container comprises dissociating the first shipping container with the first order (Col. 8 line 59 to Col. 9 line 14). 
Regarding claim 18, Orbach teaches the at least one used container comprises a second shipping container and wherein the step of updating the record of the second shipping container comprises dissociating the second shipping container with a second order (Col. 8 line 59 to Col. 9 line 14). 
Regarding claim 21 Retallick teaches if the status of the at least one of the used containers is damaged, repairing the at least one of the used containers (Col. 8 lines 34-58).  
Regarding claim 22, Retallick teaches if the status of the at least one of the used containers is damaged, recycling the at least one of the used containers (Col. 8 lines 34-58). 
Claims 13, 14, 15, 17, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach US 7277866 in view of Retallick 6189330 in view of Medipal.  
Regarding claim 13, neither Or-bach nor Retallick teaches”
assigning a container batch code to a first one of the unused containers; 
updating the record of the first one of the unused containers to associated the container batch code with the record of the first one of the unused containers;  
filling the first one of the unused containers with a product, wherein the at least one of the unused containers comprises the first one of the unused containers. 
However, Medipal teaches all of the above limitations in Paragraphs 46 and 70-71. 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the three references since doing so allow for the actual filling of the container with a product. 
Regarding claim 14, Medipal teaches: 
wherein the first one of the unused containers is a first primary container, wherein a second one of the unused containers is a first shipping container, and wherein the at least one of the unused containers further comprises the second one of the unused containers (See paragraphs 31 and 70). 
Regarding claim 15, the placement of the first container within the first shipping container is an obvious design choice. The references clearly teach a first primary container and a first shipping container. The arrangement of parts does not add patentable weight. 
Regarding claim 17, Medipal teaches wherein the at least one used container further comprises a second primary container and wherein the step of updating the record of the second primary container comprises dissociating the second primary container with the first order (See Paragraphs 46 and 70-71). 
Regarding claim 19, Medipal teaches wherein the at least one used container further comprises the first primary container and wherein the step of updating the record of the first primary container comprises dissociating the first primary container with the second order (P46 and 70-71). 
Regarding claim 20, Medipal teaches wherein the step of updating the record of the at least one of the used containers comprises updating a status of the at least one of the used containers (P40-43). 
Regarding claim 23, Medipal teaches eliminating the record of the at least one of the used containers (P40-43). 
Prior Art Cited but Not Relied On
1. Clark US1011873B2 which is directed towards systems and techniques for determining a pack station for storing inventory in a materials handling facility, routing item packages to pack stations based on size ranges for custom containers and optimizing dimensions of custom containers based on dimensions of a shipping container. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687